Citation Nr: 1522419	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  06-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1974 to July 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision and a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim to reopen a previously denied claim for service connection for schizophrenia and denied the service connection claim for hepatitis C, respectively.  The Veteran appealed the denials of these claims in these decisions, and the matters are now before the Board.  

The Board notes that the Veteran's schizophrenia claim was previously before the Board in July 2009 and September 2010, at which time the Board remanded the claim for additional development.  In a September 2012 decision, the Board reopened the Veteran's claim for entitlement to service connection for schizophrenia, and remanded the matter for additional development.  The requested development was completed, and thereafter, the Board denied service connection for schizophrenia in a July 2013 decision.  The Veteran subsequently appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion for remand in regards to the Board's July 2013 decision and remanded the Veteran's schizophrenia claim for readjudication.  In a February 2014 Order, the Court granted the joint motion and remanded this appeal to the Board for additional development and readjudication.  Following this Order, the requested development has been accomplished and the Board finds that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge in April 2014 at the RO in Waco regarding the issue of entitlement to service connection for hepatitis C.  A transcript of the hearing has been associated with the claims file.  During this hearing, the Veteran expressed his intent to withdraw the claim of service connection for hepatitis C from his current appeal.  The Board notes that the Veteran also stated his intent to pursue a new claim for service connection for myeloproliferate disorder during this hearing.  However, the record does not indicate he has filed a new claim for this disorder, and thus, the Board invites him to do so, if that is still his wish.  


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision by the Board, the Veteran stated his clear intent to withdraw the claim of entitlement to service connection for hepatitis C from his current appeal. There are no questions of fact or law remaining before the Board in this matter.

2.  After resolving all reasonable doubt in the Veteran's favor, his acquired psychiatric disability, to include paranoid schizophrenia, is etiologically related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for an acquired psychiatric disability, to include paranoid schizophrenia, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1) (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) .

In the present case, the Veteran and his authorized representative withdrew the issue of service connection for hepatitis C on the record at his April 2014 hearing before the Board.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it is dismissed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's acquired psychiatric disability, including paranoid schizophrenia, qualifies as a "chronic disease" because it is a psychosis, which is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) might apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 38 C.F.R. § 3.384.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

The Veteran was afforded VA examinations in May 1992 and October 2012 during which VA examiners confirmed his psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a psychiatric diagnoses under the DSM-IV criteria because his diagnoses were made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

Moreover, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Numerous recent VA medical treatment records, as well as private medical records, show diagnoses and treatment for schizophrenia, and thus, the Veteran's current diagnosis for an acquired psychiatric disability, including paranoid schizophrenia, is not in question.  

The Veteran's service treatment records show that in September 1975, he was referred to a substance abuse program based on his improper use of opium, opium alkaloids, and cannabis.  The records document that in December 1975, he complained of sleeping problems, along with physical complaints; he denied using medications, was alert and oriented when examined, and was prescribed Benadryl for his complaints.  Two days later, he presented with continued sleep complaints.  In April 1976 he was prescribed Valium in association with a back injury involving stiffness; he was again prescribed Valium for lower back complaints approximately two weeks later.  At the end of April 1976, he reported injuring his back when a soldier threw him against a bunk and then kicked him.  His complaints at the time solely involved pain and tenderness of his chest and back, and he was prescribed Valium.  In March 1976, he admitted to using heroin and by May 1976 he was in pre-trial confinement associated with a period of absence without official leave (AWOL).  In June 1976 he was again referred to a substance abuse program.  The Veteran's June 1976 discharge examination documents a history of frequent trouble sleeping and nervous trouble, and he was noted to have mild anxiety.

VA treatment records for 1986 to 1988 document that the Veteran was hospitalized in November 1986 for paranoid schizophrenia; he was noted to have a two-year history of psychotic episodes.  Later records in the 1980s document treatment for cocaine abuse, which the Veteran dated to around 1985 or 1986.

The Veteran filed a claim in May 1992, seeking service connection for a psychiatric disability.  In connection with the claim, he was afforded a VA examination in May 1992.  At that time, he denied receiving psychiatric treatment in service to the examiner, but indicated that he might have been seen for an evaluation at some point.  The examiner noted that the service treatment records showed a period of AWOL, and heroin abuse, with a notation of mild anxiety at service separation.  The examiner noted that the Veteran may have had his first psychiatric hospitalization in 1983 or 1984, based on references in the record to when psychiatric medication was first prescribed.  The examiner diagnosed the Veteran as having a chronic paranoid schizophrenic reaction, with the first episode occurring in 1983 or 1984.

Subsequent VA treatment records, specifically from May 1995 to March 2012, document continued treatment for schizophrenia and polysubstance dependence; however, these records rarely address the etiology of the psychiatric disability, but an October 1995 evaluation of the Veteran noted that he reported first hearing voices in 1985.  A June 2004 entry notes that the Veteran reported he was diagnosed with schizophrenia in service.  A September 2008 entry documents his report of recently hearing gunshots, which reminded him of "something from the military," and he indicated that he had been paranoid since that time.

Private treatment records on file for 2004 document treatment for schizophrenia and cocaine abuse.  At one point he was evaluated after he was found walking in front of trains; he reported delusions about the military implanting his eyelid with an unidentified flying object (UFO) transmission-receiver device.

On file are records from the Social Security Administration (SSA), which include a statement by a consultant to that agency indicating that the Veteran reported psychiatric problems since March 1987, and that the Veteran's first psychiatric admission was in May 1995.

The Veteran was afforded another VA examination in October 2012.  He reported that he was kicked out of the service for unknown reasons.  He explained that in Germany, he would read the papers to see if he would be sent to fight.  He reported that while at the outpatient mental health clinic in Germany, he was told his records would be amended to reflect a diagnosis of paranoid schizophrenia.  He explained that he was prescribed Prolixin in 1981 or 1982.  He admitted to using hashish and heroin in Germany, and indicated that he started using cocaine after service.  The examiner reviewed the service treatment records, including the notations concerning trouble sleeping and the presence of mild anxiety.  The examiner noted the entries regarding the prescribing of Valium in association with lower back complaints, and remarked that the earliest treatment for psychiatric disorders shown in the record was in 1986.  The examiner explained that the notation of mild anxiety at discharge had no associated elaboration. 

The examiner further noted that the Veteran was prescribed Valium in service, but that there was no indication it was prescribed for anxiety or any other purpose separate from low back pain relief.  The examiner concluded that the service records did not suggest the presence of a psychotic disorder at any point in service, including during pre-trial confinement, and explained that symptoms of such a disorder would have been difficult to ignore.  The examiner instead found that the onset of psychiatric symptoms was concomitant with the Veteran's cocaine use after service, and that there was no indication of psychiatric symptoms prior to the cocaine abuse.  The examiner specifically noted that the Veteran's report of psychiatric symptoms beginning in service was not supported by the symptoms described by the Veteran, or by the service records, but that the Veteran's description of the initial symptoms of his current disorder were instead reflected in post-service records.  The examiner explained that the Veteran has a psychosis, with an onset most likely related to the use of illicit substances, and that the psychosis was not caused by or a result of the anxiety or sleep disturbances in service.

In several lay statements on file, the Veteran contends that he was treated for a psychiatric disability in service.  In later statements he contends that he received a diagnosis of schizophrenia while in service, and since that time has been prescribed psychiatric medications.  

Following the July 2013 Board decision and the subsequent joint motion for remand, a search for additional records revealed that records of the Veteran's medical treatment while incarcerated in 1992 and 1993 were unavailable as evidenced by a January 2015 letter from a state university.  Furthermore, a March 2015 VA affidavit indicated that the Veteran's VA treatment record from the 1980s were unavailable.  However, the Veteran's representative submitted an appellant's brief in April 2015 in which he contended that the Veteran's psychiatric disability began in service and that he has had continuous symptoms since that time for this disability.  

In conjunction with the April 2015 appellant's brief, the Veteran's representative submitted an April 2015 private evaluation of the Veteran's psychiatric disability.  After a thorough review of the Veteran's medical history, service records, and ancillary records, as well as performing an interview and assessment of the Veteran, this private physician diagnosed the Veteran with continuous schizophrenia.  In addition to noting that the Veteran has a diagnosis of substance use disorder that was in sustained remission, he concluded that the Veteran's diagnosis of continuous schizophrenia has been present as of six months after his first psychotic break during his active-duty service as per the DSM-V guidelines.  He reasoned that the Veteran had no psychotic symptoms prior to entering his active-duty service, and that he developed his first episode of psychosis while on active duty service while stationed in Germany.  He explained that during his interview of the Veteran, the Veteran was clear in indicating the development of symptoms during this active-duty service and using illicit drugs to mitigate these symptoms.  The physician noted that the Veteran does not have a diagnosis of malingering, a factitious disorder, or any other suggestion he is fabricating symptoms or ever has fabricated symptoms.  Moreover, he stated that the same auditory hallucinations, paranoia, and bizarre behavior that manifested while in Germany were present through the current day, and that the Veteran had not had a full remission in his schizophrenia.  He noted that even when the Veteran was treated, sober, and compliant with medications he continues to have auditory hallucinations, paranoia, and met all of the DSM-V criteria for schizophrenia, which he concluded manifested for the first time at the six-month mark subsequent to the Veteran's active duty service.   

Furthermore, this private physician noted that the Veteran's June 1976 service separation examination noted his trouble sleeping, nervous trouble, and anxiety, and the fact that he did not seek mental health care services after separation until November 1986.  However, he explained that it was completely unremarkable for a patient with schizophrenia to avoid the mental healthcare system, and that the Veteran's absence of treatment from 1976 to 1986 did not imply that he had a remission in his symptoms or was doing just fine.  In fact, the Veteran was embroiled in a vicious circle of severe symptoms of schizophrenia with failed attempts to mitigate these symptoms by the use of heroin, cannabis, cocaine, and other illicit substances.  The physician further explained that like many severely and pervasively mentally ill patients, the Veteran attempted to resolve his symptoms either by denial or other means, and that failing to present for formal mental health care treatment had nothing to do with not having a mental illness.  Moreover, he noted that it was a matter of common knowledge that the utilization of substances such as heroin, cocaine, alcohol, and cannabis go hand-in-hand with severe and pervasive mental illness.  

The Board first notes that it has assigned no probative value to the summary provided by the SSA consultant.  That individual indicated that the Veteran reported experiencing psychiatric problems since March 1987, with his first hospitalization in 1995.  The Board points out that the March 1987 date conforms to the date that he first applied for SSA benefits, and that the consultant likely, and erroneously, used the date of the application as the date the Veteran believed he first had a psychiatric disorder.  The Board next points out that the consultant was factually inaccurate in reporting the first psychiatric admission as in May 1995; the records on file document such a hospitalization in 1986.  As the consultant clearly had an inaccurate understanding of the Veteran's medical history, the Board finds his summary lacks probative value. 

The service treatment records are silent for any reference to schizophrenia or other diagnosed psychoses.  The service records do document several complaints of sleep problems, the prescription of Valium at times, and the presence of mild anxiety at service separation.  However, the Valium was always prescribed in association with complaints for low back pain and not in association with sleep or anxiety complaints, and the October 2012 examiner found nothing to suggest that the Valium was instead prescribed for psychiatric complaints.  The service treatment records are silent for any reference to psychiatric medication other than Valium.  

In addition to lay statements by the Veteran and his representative, the record includes two negative nexus opinions and one positive nexus opinion from medical professionals regarding the etiology and relationship of the Veteran's acquired psychiatric disability to service.  The May 1992 VA examiner noted the records documenting mild anxiety in service and drug abuse, but concluded that the Veteran had his first episode of schizophrenia in 1983 or 1984, years after service.  The October 2012 examiner reviewed the service and post-service treatment records, and found that the prescription of Valium in service was not associated with a finding of psychiatric impairment, and that the notation of mild anxiety was not elaborated upon.  The examiner concluded that the Veteran did not have evidence of a psychosis in service, and explained that a psychosis would be difficult for service providers to ignore.  The examiner specifically determined that the Veteran's current psychiatric disorder was not associated with the symptoms of anxiety or sleep problems in service, and instead developed concomitant with the Veteran's post-service cocaine use.

Nonetheless, the record does contain evidence, in addition to lay statements, indicating that the Veteran's current acquired psychiatric disability is etiologically related to his military service.  During the April 2015 private psychiatric evaluation, the physician came to this conclusion after thoroughly reviewing the Veteran's records, medical history, and in-person examination findings.  Notably, in discussing the time gap between the Veteran's separation from service in 1976 and his first post-service treatment for his psychiatric disability in 1986, this physician reasoned that this was quite unremarkable for this type of disability, and he concluded that the mere lack of health care treatment did not indicate that the Veteran did not suffer from symptoms of mental illness during that time.  Accordingly, the Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In short, the Veteran's service treatment records document complaints which could suggest the presence of psychiatric impairment, the lay statements of record attribute the onset of his psychiatric symptoms to service, the record contains numerous VA and private records documenting mental health treatment since the 1980s to the present, and the medical opinions are divided as to whether the current psychiatric disability is etiologically related to service.  In light of these facts, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current acquired psychiatric disability, to include paranoid schizophrenia, is as likely as not the result of military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

The issue of entitlement to service connection for hepatitis C is dismissed.

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


